IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BANK OF AMERICA, N.A.,                     : No. 194 EM 2016
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
RUDOLPH RUFUS SUTTON JR.,                  :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.